Citation Nr: 0721718	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  06-00 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral 
nephrolithiasis and hematuria.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from November 24, 1970, 
through January 5, 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 RO decision.  The veteran 
testified before the Board in January 2007.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim, explained who was responsible for 
submitting such evidence, and obtained and fully developed 
all other evidence necessary for an equitable disposition of 
the claim.

2.  The veteran entered service with a notation on a pre-
entrance examination of pre-existing, but currently 
asymptomatic hematuria.  

3.  Shortly after entrance into active service, he was 
hospitalized without complaint for asymptomatic hematuria 
after abnormal blood test results.

4.  The veteran's current bilateral nephrolithiasis and 
hematuria have not been related by competent evidence to his 
active service or to any aspect of that service.


CONCLUSION OF LAW

Bilateral nephrolithiasis and hematuria were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1111, 
1112, 1131, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in May 2004; a rating decision in 
November 2004; and a statement of the case in November 2005.  
The above documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that even if 
there is any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication, that defect is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  VA effectively complied with all of 
the required elements under VA's duty to notify claimants 
prior to the last adjudication here (a November 2005 
statement of the case).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  Indeed, after the 
issuance of the statement of the case, the veteran wrote in 
April 2006 that he had no additional evidence to submit.  
Moreover, any error in VA's notice to the veteran (which is 
initially presumed to be prejudicial) is in fact harmless.  
See Sanders v. Nicholson, __ F.3d. __, 2007 WL 1427720 (C.A. 
Fed. May 16, 2007) (No. 06-7001) (burden is on VA to show 
that error in notice was not prejudicial).  Any defective 
notice has not prejudiced the appellant in the essential 
fairness of the adjudication.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), and aff'd, Dingess v. Nicholson, 2007 WL 1686737 (C. 
A. Fed. Cir. June 5, 2007) (not selected for publication No. 
2006-7247, 2006-7312); cf. Locklear v. Nicholson, 20 Vet. 
App. 410, 415-16 (2006) (duty to notify does not extend in 
perpetuity or impose duty on VA to provide notice on receipt 
of every piece of evidence or information).  Indeed, at the 
January 2007 Board hearing, the veteran was specifically 
asked about the arguments in support of his claim that his 
claimed disorder issue to aggravation from active service and 
about any evidence that might be relevant.  Thus, VA 
satisfied its duty to notify the appellant.  

Also, VA has obtained all relevant, identified, relevant, and 
available evidence needed for adjudication of the claim and 
has notified the appellant of any evidence that could not be 
obtained.  The Board also points out that the veteran has 
been given ample notice and opportunity to provide any 
relevant information or even sufficient identifying 
information so that VA can seek to obtain any such evidence 
on his behalf.  As noted above, at the January 2007 Board 
hearing, the veteran was asked specifically about evidence in 
support of his claim.  He referred to treatment for his 
claimed disorder after service.  But he also indicated that 
he did not recall who provided that treatment or how to 
contact any of those providers.  The duty to assist is not a 
one-way street.  "If a veteran (appellant) wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991); see also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  At the Board hearing, the veteran also discussed 
evidence of his current disability, and his representative 
indicated that he would make a determination later if this 
treatment evidence might be relevant to the issue of service 
connection.  The Board held the record in abeyance for 30 
days to permit the veteran and his representative to consider 
the relevance of these current medical records, but they have 
not followed up any further with this matter.  Thus, VA 
satisfied both the notice and duty to assist provisions of 
the law.  The Board now turns to the merits of the claim.

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111.  The presumption is rebutted where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by service. "[T]he Government must show clear and 
unmistakable evidence of both a preexisting condition and a 
lack of in-service aggravation to overcome the presumption of 
soundness . . ."  Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004); see also VAOPGCPREC 3-2003 (July 16, 2003) 
(cited at 69 Fed. Reg. 25,178 (May 5, 2004)).

A pre-existing injury or disease is considered to have been 
aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  VA bears the burden to rebut the presumption of 
aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 
334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  
Aggravation is not conceded where the disability underwent no 
increase in severity during service based on all the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
Thus, "a lasting worsening of the condition" -- that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  Routen v. 
Brown, 10 Vet. App. 183, 189 (1997).

Service connection for a claimed disorder, there must be (1) 
medical evidence of current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  This determination is based on analysis of 
all the evidence of record and evaluation of its credibility 
and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

In this case, the record reflects that the veteran served on 
active duty for only about a month and a half.  At entrance, 
he reported that he had had hematuria prior to service, but 
that he had been asymptomatic for the past two years. Thus, 
there is evidence of "defects or disorders noted when 
examined and accepted for service."  See 38 U.S.C.A. § 1111.  

But even if the veteran is presumed to have been sound at 
entrance into active service because of the asymptomatic 
nature, for the reasons below, the evidence clearly and 
unmistakably rebuts the presumption of soundness, based on 
both the existence of a pre-existing condition and the lack 
of in-service aggravation.

Soon after entrance into service, the veteran was admitted to 
a Naval hospital because of hematuria without complaint when 
a blood test revealed "occult blood with 10-12 RBC [red 
blood count] in his urine."  According to a Naval medical 
board report, hematuria had been noted on the pre-entrance 
examination, along with apparently some letter that had been 
included at that time (but which is no longer associated with 
the service medical records in the current claims file).  The 
medical board noted that blood testing had not been performed 
at the time of the pre-entrance examination.  However, the 
diagnosis now was asymptomatic hematuria.  Moreover, the 
Naval medical board report concluded that the veteran's 
hematuria had not been aggravated by service and that his 
enlistment had been erroneous due to the pre-existing 
condition.  In other words, the veteran entered service with 
pre-existing hematuria that was asymptomatic and he was 
discharged from service with hematuria that also was 
asymptomatic.  Thus, there was no change in the overall 
condition of the hematuria during the veteran's brief active 
service.  There is no evidence of in-service aggravation.

The veteran testified in January 2007 about apparently 
receiving non-VA treatment starting about a year after 
service and continuing thereafter.  However, as noted above, 
he has been unable to provide any useful information 
regarding this treatment that might have enabled further 
development by VA (such as a request for records by VA).  The 
record certainly indicates that the veteran now has a 
bilateral kidney disorder with nephrolithiasis, but the 
records and the veteran's own testimony indicate that these 
symptoms became a problem only in the last few years (as 
early as perhaps 2000, which is about 29 years after 
service).

The Board is mindful of the veteran's contention that his 
pre-service hematuria was aggravated by the general rigors of 
basic training.  The veteran is certainly capable of 
describing his won perceived symptoms.  Falzone v. Brown, 8 
Vet. App. 398, 403, (1995).  However, as a layperson, the 
veteran lacks the requisite medical expertise to render an 
opinion about "aggravation."  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Moreover, the evidence supports 
a finding that the veteran was in fact asymptomatic at 
enlistment, during service, and at separation from service.

Finally, there has been no actual medical statement or 
opinion that the veteran's current kidney disorder is related 
somehow to his active service or to the rigors of basic 
training.  The veteran referred to one possible such opinion, 
but the records do not bear out his testimony; in fact, there 
is no discussion in any current medical records of any 
relationship to service.

Thus, the evidence shows that the veteran entered service 
with a pre-existing condition of hematuria that was not 
aggravated during that service and that there is no 
relationship between his current kidney problems and his 
active service.  


ORDER

Service connection for bilateral nephrolithiasis and 
hematuria is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


